644 S.E.2d 564 (2007)
WOMACK NEWSPAPERS, INC., D/B/A the Outer Banks Sentinel
v.
THE TOWN OF KITTY HAWK through the Kitty Hawk Town Council; William A. Harris in his capacity as Mayor; Doug Seay, in his capacity as Mayor Pro Tempore; Ervin Bateman, Clifton Perry and Donna Trivette, in their capacities as members of the Town Council; Gary *565 Mcgee and Innovative Management Services, LLC, in their capacity as Town Manager; and Norman W. Shearin, Jr., Daniel D. Khoury and Vandeventer Black LLP, in their capacity as Town Attorneys.
No. 82PA07.
Supreme Court of North Carolina.
March 8, 2007.
David P. Ferrell, Raleigh, for Harris, et al.
Hugh Stevens, Michael J. Tadych, Raleigh, for Womack Newspapers.

ORDER
Upon consideration of the petition filed on the 6th day of February 2007 by Defendants (Harris, et al.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Withdrawn by order of the Court in conference, this the 8th day of March 2007."